DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/1/2020 has been entered.
Disposition of claims: 
Claims 17-20 remain withdrawn from consideration as described in the previous Office Action 
Claim 3 has been canceled.
Claims 1-2, 5, 9-11, and 16 have been amended.
Claims 1-2, and 4-20 are pending.
The amendments to specification regarding Ar1 and Ar2 on the 2nd paragraph of page 7 have overcome the objection of specification set forth in the last Office Action. The objection has been withdrawn.
The cancellation of claim 3 and the amendment to claim 11 have overcome the objections of claims 3 and 11 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claims 3 and 11 regarding removal of “of the transition metal” have overcome the rejections of claims 3 and 11 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 5 regarding change to “electron transfer layer” have overcome the rejections of claim 5 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 3, 11, and 16 have overcome the rejections of claims 3, 11, and 16 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1, 2, 5, 9-11, and 16 has overcome 
the rejections of claims 1-3 and 8-11 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite), 
the rejections of claim 4 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Nakasu et al. (US 2012/0205639 A1, hereafter Nakasu).
the rejections of claims 5-7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Kim et al. (US 2016/0056403 A1, hereafter Kim).
The rejections have been withdrawn.
The amendments to claim 11 has partially overcome the rejections of claims 9-11 and 15 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0170446 A1, hereafter Cho) in view of Jain et al. (US 6797412 B1, hereafter Jain). The rejection to claim 11 has been 

Response to Arguments
Applicant’s arguments see the last paragraph of page 15 of the reply filed 12/01/2020 regarding the rejections of claim 10 under 35 U.S.C. 112(b) set forth in the Office Action of 9/1/2020 have been considered. 
Applicant argues that a thin-film resistance (Rs) is inversely proportional to a thin-film thickness and have the following mathematical relationship to mean that a thin-film thickness can be claimed by resistance of the film.
            
                
                    
                        R
                    
                    
                        s
                    
                
                =
                
                    
                        R
                        e
                        s
                        i
                        s
                        t
                        i
                        v
                        i
                        t
                        y
                    
                    
                        T
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                =
                 
                
                    
                        ρ
                    
                    
                        d
                    
                
            
        
Respectfully, the Examiner does not agree.
Applicant has provided the definition of sheet resistance (see the first paragraph of page 16 of the Applicant’s Remarks; “Reproduced from 5.4.1 Sheet Resistance and Calculating Resistivity or Thickness …”), which is the lateral resistance of a thin film. It appears what is claimed is “resistance”. This could mean the resistance of the through thickness of the film rather than the sheet resistance.
Secondly, even if the resistance claimed in claim 10 means the sheet resistance of the hole auxiliary layer according to the provided mathematical relationship, it is still indefinite.
According to the equation, the thin-film resistance is not a function having only one parameter, thickness, but a function of two parameters including resistivity and thickness.
The resistivity of a thin film further depends on multiple parameters such as elemental composition of the film, crystallinity, crystal orientation, grain size, impurity concentration, etc.
For example, applicant claims tellurium as the hole auxiliary layer material in claim 9. A single crystalline tellurium has two different resistivity values depending on the crystal orientation;                     
                        6
                        ×
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                        Ω
                        ∙
                        m
                    
                 along c-axis and                     
                        15
                        ×
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                        Ω
                        ∙
                        m
                    
                 along the perpendicular direction to the c-axis (Field, Textured Structures, ASM Handbook, Vol. 9: Metallography and Microstructures, page 216, Table 1). The multiple resistivity values corresponds to multiple thicknesses based on the equation above.
Applicant claim neither crystallinity nor crystal orientation of the claimed material in claims 9 and 10. Even if a hole auxiliary layer material is fixed (i.e. tellurium), multiple thickness values can be claimed at least based on crystallinity and crystal orientations of the material. Therefore, it is unclear which thickness value Applicant claims, rendering this claim indefinite.
The claim continues to be indefinite and that the rejection has been updated to reflect the new claim limitations.
Applicant’s arguments see the third paragraph from the bottom of page 16 of the reply filed 12/01/2020 regarding the rejections of claim 16 under 35 U.S.C. 112(b) set forth in the Office Action of 9/1/2020 have been considered. 
Applicant argues
Respectfully, the Examiner does not agree.
Applicant claims “a hole auxiliary layer” in claim 9. However, claim 16, which is dependent on claim 9, claims “the hole auxiliary layer” requires at least two layers being disposed between the hole transfer layer and the light-emitting layer and between the hole transfer layer and the second electrode. While a single hole auxiliary layer is required in claim 9, it is unclear how that single hole auxiliary layer can be located in two separate locations in claim 16 (Note: the two locations are separated by a hole transfer layer), rendering this claim indefinite. The rejection is maintained.
Applicant’s arguments
Applicant argues that Strite does not disclose tellurium or a telluride compound.
Respectfully, the Examiner does not agree.
Strite does teach that an alloy including Be and Te can be used as the inorganic component of the hole transfer layer of the light-emitting diode (page 29, lines 7-12). The Examiner applies a new ground of rejection based on the teaching of Strite (See details below in the 35 U.S.C. 103 rejection section).
Applicant’s arguments see the second paragraph of page 19 through the first paragraph of page 25 of the reply filed 12/01/2020 regarding the rejections of claims 9-11 and 15 under 35 U.S.C. 103 set forth in the Office Action of 9/1/2020 have been considered. 
Applicant argues that Jain is silent in line 66, column 4 to line 13, column 5 whether hole flows through the wider gap semiconductor layers (24 and 25 in Fig. 4) to be injected into three CNC layers (21, 22, and 23 in Fig. 4) under an avalanche mode or an injection device mode.
Respectfully, the Examiner does not agree.
As Applicant cited the disclosure by Jain (line 66, column 4, column 5), Jain discloses “a thin layer of p-type semiconductor with gap wider than that of CNCs layer 33 is grown to inject holes into the core of CNCs”.
Therefore, the wider gap semiconductor layer can inject holes. Injection of holes from the semiconductor layer to the CNCs is equated with transfer or transport of holes from the semiconductor layer to the CNCs.
Applicant’s arguments
Applicant argues that Jain discloses a hole blocking layer to prevent the holes from reaching the three CNC layers 21, 22, and 23.
Respectfully, the Examiner does not agree.
Jain does disclose the hole blocking layer prevents the holes from reaching the three CNC layers 21, 22, and 23.
Applicant cited Jain’s disclosure (column 4, lines 66 to column 5, lines 13 and Fig. 7), wherein “a thin layer of p-type semiconductor 32, …CNC layer 33, … a thin hole-blocking layer 34”.
While Jain does not specify which electrode is an anode and which electrode is a cathode in the description of the device of Fig. 7, holes should transfer from the electrode 30 to the CNC layer 33, because the layer 32 is p-type semiconductor. 
The hole blocking layer 34 is above the CNC layer 33 in Fig. 7. Therefore, the hole blocking layer does not prevent holes injecting from the layer 32 to layer 33.
Applicant further argues that the wider gap semiconductor layers (24 and 25 in Fig. 4) serve only to provide electrons generated in the avalanche mode to the three CNC layers 21, 22, and 23. 
Respectfully, the Examiner does not agree.
Jain does not require the light emitting device of Jain being operated only in the avalanche mode. It can be operated as an injection device. Jain discloses “insertion of p+/n+ tunnel junctions is required [Ref. 10] to run it as an injection device” (column 5 lines7-9). 
The tunnel junction composed of p+/n+ layers produces and transfer holes in the p+ region and electrons in the n+ region. Therefore, the wider bandgap semiconductor layers (24 
Applicant further argues that the abstract of Jain also clearly states that light emission from the quantum dot core is obtained either by injection or by avalanche electroluminescence.
Respectfully, the Examiner does not agree.
Applicant highlight “electroluminescence.” Electroluminescence does not prevent existence of holes or operation by holes in the electroluminescent device.
Jain discloses recombination taking place in the core of the cladded quantum dots (column 3, lines 5-7). Recombination requires electrons and holes to generate light as known in the art. Therefore, electroluminescence device of Jain requires holes in the cladded nanocrylstals (CNCs) or cladded quantum dots.
Applicant’s arguments see the last paragraph of page 21to the second paragraph of page 23 of the reply filed 12/01/2020 regarding the rejections of claims 9-11 and 15 under 35 U.S.C. 103 set forth in the Office Action of 9/1/2020 have been considered. 
Applicant argues that the hole auxiliary layer of the light emitting device of Cho as modified by Jain does not contact to the hole transfer layer as recited in amended claim 9.
Respectfully, the Examiner does not agree.
The following is the light-emitting diode taught by Cho as modified by Jain (paragraph 134 of previous Office Action).
The light-emitting diode taught by Cho as modified by Jain has a structure of a first electrode (“cathode”), an electron transfer layer, a red nanocrystal layer, a first wider semiconductor layer, a light-emitting layer (a green nanocrystal layer), a hole transfer layer (a 
In the amended claims, Applicant does not claim the hole auxiliary layer or light emitting layer is required to have a layer wherein the constituent elements of the material are homogeneous over the entire layer.
Therefore the hole transfer layer (a second wider semiconductor layer) and the blue nanocrystal layer are combined to be equated with a hole transfer layer. Therefore, the hole transfer layer is in contact with the hole auxiliary layer. Details can be found under 35 U.S.C. 103 rejections section below.
Applicant’s arguments see the second paragraph of page 19 through the first paragraph of page 25 of the reply filed 12/01/2020 regarding the rejections of claim 11 under 35 U.S.C. 103 set forth in the Office Action of 9/1/2020 have been considered. 
Applicant argues that Cho does not disclose tellurium or telluride compound of a transition metal except for ZnTe.
Applicant’s arguments are moot because new ground of rejection to claim 11 by Strite/Yao do not rely on Cho and Jain applied in the prior rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, Applicant claims thickness of the hole auxiliary layer in resistance value with the unit of Ω. 
Applicant provided a mathematical relationship between sheet resistance (Rs) and the thickness of a thin film (page 2-3 of Applicant’s Remarks filed on 12/1/2020).
            
                
                    
                        R
                    
                    
                        s
                    
                
                =
                
                    
                        R
                        e
                        s
                        i
                        s
                        t
                        i
                        v
                        i
                        t
                        y
                    
                    
                        T
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                =
                 
                
                    
                        ρ
                    
                    
                        d
                    
                
            
        
Sheet resistance (Rs) is the lateral resistance through a thin film. The claim limitation of resistance can also mean the resistance of the through thickness of the film. Therefore, it is indefinite which resistance is claimed.
Even if the “resistance” of claim 10 means the sheet resistance, the claim limitation is still indefinite. In the equation above, the resistivity of a thin film is not only dependent on which material constitutes the film, but also the crystal orientation, grain size, and or impurity concentration of the film. 
For example, applicant claims tellurium as the hole auxiliary layer material in claim 9. A single crystalline tellurium has two different resistivity values depending on the crystal orientation;                     
                        6
                        ×
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                        Ω
                        ∙
                        m
                    
                 along c-axis and                     
                        15
                        ×
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                        Ω
                        ∙
                        m
                    
                 along the perpendicular direction 
Applicant claim neither crystallinity nor crystal orientation of the claimed material in claims 9 and 10. Even if a hole auxiliary layer material is defined (i.e. tellurium), multiple thickness values can be claimed at least based on crystallinity and crystal orientations of the material. Therefore, it is unclear which thickness value Applicant claims, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the resistance claimed in claim 10 to mean the resistance of the through thickness of the film. Thus, the resistance is governed by the following equation (Knovel, definition of Electrochemical Material Resistance, webpage address = https://app.knovel.com/ie/#equation/CHEMA0043E).
            
                E
                l
                e
                c
                t
                r
                o
                c
                h
                e
                m
                i
                c
                a
                l
                 
                M
                a
                t
                e
                r
                i
                a
                l
                 
                R
                e
                s
                i
                s
                t
                a
                n
                c
                e
                 
                (
                Ω
                )
                =
                
                    
                        R
                        e
                        s
                        i
                        s
                        t
                        i
                        v
                        i
                        t
                        y
                         
                        
                            
                                Ω
                                ∙
                                m
                            
                        
                        ×
                        T
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        (
                        m
                        )
                    
                    
                        A
                        r
                        e
                        a
                         
                        (
                        
                            
                                m
                            
                            
                                2
                            
                        
                        )
                    
                
            
        
Additionally, for the purpose of prosecution, the examiner interprets the claim to mean that the claim limitations are met when any resistance measurement for any thickness depth of the film have a resistance within the claimed range.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, Applicant claims “a hole auxiliary layer” which is disposed in one of between the hole transfer layer and the light-emitting layer or between the hole transfer layer and the second electrode in claim 9. However, claim 16, which is dependent on claim 9, claims “the hole auxiliary layer” requires at least two layers being disposed between the hole transfer layer and the light-emitting layer and between the hole transfer layer and the second electrode. While a single hole auxiliary layer is required in claim 9, it is unclear how that single hole auxiliary layer can comprise two sub-layers being located in two separate locations in claim 16 and separated by a completely different layer between the two (Note: the two locations are separated by an intermediate layer, a hole transfer layer), rendering this claim indefinite.
For the purpose of prosecution, the examiner interprets the limitation of the hole auxiliary layer of claim 16 is same as that of claim 9; that is, claim 16 requires a single hole auxiliary layer meeting the limitations of claim 9 being disposed in at least one of between the hole transfer layer and the light-emitting layer or between the hole transfer layer and the second electrode, wherein the hole auxiliary layer includes at least one of tellurium or a telluride compound. The examiner is further interpreting the claim to require an additional hole auxiliary layer disposed in at least one of between the hole transfer layer and the light-emitting layer or between the hole transfer layer and the second electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0170446 A1, hereafter Cho) in view of Jain et al. (US 6797412 B1, hereafter Jain), as evidenced by Knovel (Definition of Electrochemical Material Resistance, webpage address = https://app.knovel.com/ie/#equation/CHEMA0043E, a copy of screenshot is attached, hereafter Knovel) and Mahmood et al. (“Effects of metal doping on the physical properties of ZnTe thin films”, Current Appl. Phys. 2014, vol. 14, page 282-286, hereafter Mahmood).
Regarding claims 9 and 15, Cho discloses a light-emitting diode (“inorganic electroluminescent diode” in Fig. 1, [039]) having structure of an anode (12 in Fig. 1), an inorganic hole transport layer (13 in Fig. 1), a semiconductor nanocrystal layer (14 in Fig. 1), an inorganic electron transport layer (15 in Fig. 1), and a cathode (16 in Fig. 1). 
The light-emitting diode by Cho is equated with a device having a structure of a first electrode (“cathode” by Cho), an electron transfer layer (“inorganic electron transport layer” by Cho), a light-emitting layer (“semiconductor nanocrystal layer” by Cho), a hole transfer layer (“inorganic hole transport layer” by Cho), and a second electrode (“anode” by Cho).
Cho does not exemplify a specific device including ZnTe as the hole transfer layer material; however, Cho does teach that the hole transfer layer (“inorganic hole transport layer”) can be composed of ZnTe ([044]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Cho by using ZnTe as the hole transfer layer material. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (“cathode”), an electron transfer layer, a light-emitting layer (“semiconductor nanocrystal layer”), a hole transfer layer (ZnTe), and a second electrode (“anode”).
Cho does not exemplify the thickness of the hole transfer layer comprising ZnTe; however, Cho does teach the thickness of an inorganic hole transfer layer (p-doped GaN thin film) having a thickness of 200 nm (Example 1 in [052]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Cho by making ZnTe of the hole transfer layer to be 200 nm in thickness.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (“cathode”), an electron transfer layer, a light-emitting layer (“semiconductor nanocrystal layer”), a hole transfer layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”).
The light-emitting diode taught by Cho does not have both a hole transfer layer and a hole auxiliary layer.
Cho teaches that the light-emitting layer (“semiconductor nanocrystal layer”) can have a multi-layered structure ([046]).
Jain discloses a light-emitting diode (“electroluminescence (EL) device”) comprising a light-emitting layer having a multi-layered structure (layers 21, 24, 22, 25, and 23 in Fig. 4), wherein layers 21 (blue), 22 (green), and 23 (red) are cladded nanocrystal (CNC) layers; and layers 24 and 25 are wider gap semiconductor layers (Column 4, line 64 to column 5, line16). 
Jain teaches that charge carriers including holes flow (“channeling” in column 5, lines 13-16) through the wider gap semiconductor layers (24 and 25 in Fig. 4) to be injected into three CNC layers (21, 22, and 23 in Fig. 4) under operation (“avalanche mode” or “injection device” mode in column 5, first paragraph).
Jain further teaches that the multi-layered structure can be used to make a stable white EL device (column 5, lines 8-11) and operate at reduced voltage (column 5, lines 17-19).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Cho by using Jain’s multi-layered nanocrystal light emitting layers, based on teaching of Jain. 
The motivation for doing so would have been to a stable white light light-emitting diode operating at reduced voltage as taught by Jain.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (“cathode”), an electron transfer layer, a red nanocrystal layer, a first wider semiconductor layer, a green nanocrystal layer, a second wider semiconductor layer, a blue nanocrystal layer, a hole transfer layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”).
The green nanocrystal layer is equated with the instant light-emitting layer because the layer must emit light. Furthermore, the second wider semiconductor layer is equated with the instant hole transfer layer. Because the layer is located between the anode and the emission layer, it must necessarily transport holes and can therefore be equated with a hole transfer layer.
Applicant does not claim the hole auxiliary layer or light emitting layer being required to have a uniform (or homogenous) contents throughout the entire layer.
Therefore the hole transfer layer (a second wider semiconductor layer) and the blue nanocrystal layer are combined to be equated with a single hole transfer layer. 
Thus, the light-emitting diode taught by Cho as modified by Jain is equated with a first electrode (“cathode”), an electron transfer layer, a red nanocrystal layer, a first wider semiconductor layer, a light-emitting layer (a green nanocrystal layer), a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”), meeting all the limitations of claims 9
The light-emitting diode taught by Cho as modified by Jain, wherein: the hole auxiliary layer (ZnTe) does not include an organic material, meeting all the features in claim 15.
Regarding claim 10, the light-emitting diode taught by Cho as modified by Jain reads on all the features of claims 9 and 15, as outlined above.
The device comprises a first electrode (“cathode”), an electron transfer layer, a red nanocrystal layer, a first wider semiconductor layer, a light-emitting layer (a green nanocrystal layer), a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”).
The Examiner interprets the claim limitation of “resistance” in the claim 10 to be the Electrochemical Material Resistance, as evidenced by Knovel.
                
                    E
                    l
                    e
                    c
                    t
                    r
                    o
                    c
                    h
                    e
                    m
                    i
                    c
                    a
                    l
                     
                    M
                    a
                    t
                    e
                    r
                    i
                    a
                    l
                     
                    R
                    e
                    s
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                     
                    (
                    Ω
                    )
                    =
                    
                        
                            R
                            e
                            s
                            i
                            s
                            t
                            i
                            v
                            i
                            t
                            y
                             
                            
                                
                                    Ω
                                    ∙
                                    m
                                
                            
                            ×
                            T
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            (
                            m
                            )
                        
                        
                            A
                            r
                            e
                            a
                             
                            (
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            
The thickness of the hole auxiliary layer of the light-emitting diode taught by Cho as modified by Jain is 200 nm (                                
                                    =
                                    2
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                    m
                                
                            ).
Applicant does not claim the limitation of the area of the hole auxiliary layer of the light emitting diode of claims 9-10. It is reasonable to choose the area of the hole auxiliary layer of the light emitting diode is selected to be 1 cm2 (                                
                                     
                                    =
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            4
                                        
                                    
                                
                             m2). For instance, the cross section of the device has a square with the width of 1 cm and the length of 1 cm.
Mahmood teaches the resistivity of ZnTe is 106 Ω∙cm (                                
                                    =
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                
                             Ω∙m) (Abstract).
Therefore, the resistance (R) of the hole auxiliary layer is 20 Ω, meeting all the limitations of claim 10. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0170446 A1) in view of Jain et al. (US 6797412 B1), as applied to claim 9-10 and 15 above, and further in view of Kim et al. (US 2016/0056403 A1, hereafter Kim).
Regarding claims 12-13, the light-emitting diode taught by Cho as modified by Jain reads on all the features of claims 9-10 and 15 as outlined above. 
The device comprises a first electrode (“cathode”), an electron transfer layer, a light-emitting layer (“green nanocrystal layer” by Jain), a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”).
The light-emitting diode of Cho does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
However, Cho does teach that the electron transfer layer (“electron transport layer” in [037]) can be amorphous or crystalline inorganic material ([037]).
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer”) disposed between the first electrode (“second electrode”) and the light-emitting layer (“emission layer”), wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
Cho, Jain, and Kim are analogous in the field of light-emitting diode device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer of the light-emitting diode 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim. 
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (“cathode”), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer, a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”), meeting on all the features of claims 12-13.
Regarding claim 14, the light-emitting diode taught by Cho as modified by Jain and Kim reads on all the features of claims 12-13 as outlined above.
The device comprises a first electrode (“cathode”), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (“green nanocrystal layer” by Jain), a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”).
The light-emitting diode of Cho does not have the electron injection layer.
The light-emitting diode by Cho as modified by Jain and Kim comprises a single metal structure of the first electrode.
Cho teaches the first electrode (“second electrode”) can be formed of material selected from the group including Ca, Ca/Al, LiF/Ca, BaF2/Al, Al, Mg, or Ag/Mg alloys ([049]).
Kim teaches that the first electrode (“second electrode”, “cathode” in [094]) may have a multi-layer structure ([094], [096]) substance such as LiF/Al, Li2O/Al, LiF/Ca, and BaF/Ca to help the electron injection easier ([094]).
Cho, Jain, and Kim are analogous in the field of light-emitting diode devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Cho as modified by Jain and Kim by having multi-layer structure of the first electrode such as LiF/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (“green nanocrystal layer” by Jain), a hole transfer layer comprising a second 
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (“green nanocrystal layer” by Jain), a hole transfer layer comprising a second wider semiconductor layer combined with a blue nanocrystal layer, a hole auxiliary layer (ZnTe with thickness of 200 nm), and a second electrode (“anode”), meeting all the limitations of claim 14.

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Yao et al. (US 6664570, hereafter Yao).
Regarding claim 1, Strite discloses a light-emitting diode (“OLED”) comprising an organic charge transport layer alloyed with an inorganic component (page 10, lines 3-10; “organic/inorganic alloy” on page 11, lines 20-27).
Strite teaches that the inorganic component provides with high mobility, high current, and lower resistance at a given drive voltage (page 11, lines 29-32) and improve transfer of carriers (page 12, lines 10-12).
Strite exemplifies the light-emitting diode (“fourth embodiment” on page 22, line 19 to page 23 line 10; Table3; Fig. 8A), comprising a first electrode (Al, cathode; 80 in Fig. 8A), an electron transfer layer (Al/NTCDA; 79 in Fig. 8A), a light-emitting layer (coumarin doped PTCDA, emission layer; 77 in Fig. 8A), a buffer layer (NTCDA; 76 in Fig. 8A), a hole transfer 
Strite does not exemplify a hole transfer layer including tellurium or a telluride compound that meets the limitation of the instant claim 1.
However, Strite does teach that an alloy of Be and Te can be used as the inorganic component of the hole transfer layer of the light-emitting diode (page 29, lines 7-12).
Yao discloses a light-emitting diode (“light emitting device 1” in Fig. 5 and column 5, lines 22-29), wherein BeTe is used as a hole transport layer (“contact layer 5” in Abstract) material.
Yao teaches that BeTe has a high p-type doping property (column 6, lines 2-9).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the hole transfer layer of the light-emitting diode of Strite by substituting Au with BeTe as the inorganic component of the hole transfer layer as taught by Strite and Yao. 
The motivation of doing so would provide high p-doping property for the material used as the inorganic component of the hole transport layer of a light-emitting diode, based on the teaching of Yao.  
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the selection of an alloy of BeTe among the disclosed inorganic component material of Strite would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to 
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), meeting all the limitations of claim 1.
Regarding claim 2, the light-emitting diode taught by Stride reads on all the limitations of claim1, as outlined above.
Strite does not discloses the inorganic content of 10 % BeTe of the hole transfer layer in a unit of volumetric percentage concentration. However, Strite does disclose the inorganic content of the hole transfer layer is 10 % (Table 3)
Furthermore, the concentration of inorganic component of the hole transfer layer is a result effective variable. 
Strite teaches that changing concentration of the inorganic component of the hole transfer layer affects conductivity of the transport layer (page 19, lines 4-13) and the light intensity passing through the layer in the light path (page 24, lines 4-7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the light-emitting device with the concentration of the telluride compound (BeTe) in the hole transfer layer being in a range of from about 1 vol% to about 10 vol%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the transport layer conductivity and the intensity of emitted light passing through the layer.
Regarding claim 8, the light-emitting diode of Strite as modified by Yao reads on all the features claimed in claim 1, as outlined above.
The light-emitting diode has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO).
The buffer layer is equated with a hole transport layer because the layer is capable of transporting holes coming from the second electrode to the light emitting layer. 
Therefore, the light-emitting diode of Strite as modified by Yao can be equated with a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transport layer (NTCDA), a hole injection layer (10 % BeTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), meeting all the limitations of claim 8.
Regarding claims 9 and 11, the light-emitting diode of Strite as modified by Yao has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), as outlined above.
The buffer layer is equated with a hole transfer layer because the layer is capable of transferring holes coming from the second electrode to the light emitting layer. 
Therefore, the light-emitting diode of Strite as modified by Yao is equated with a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % BeTe doped in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Yao et al. (US 6664570, hereafter Yao) as applied to claim 9 above, and further in view of Tanaka et al. (US 2011/0006294 A1, hereafter Tanaka).
Regarding claim 10, Applicant claims the hole auxiliary layer having a thickness corresponding to an amount of resistance which is in a range of from about 5 Ω to about 30 Ω.
The light-emitting diode of Strite as modified by Yao reads on all the features of claims 1-2, 8-9, and 11 as outlined above.
The device comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % BeTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO).
The light-emitting diode of Strite as modified by Yao discloses the claimed invention except for that the hole auxiliary layer has a thickness corresponding to an amount of resistance which is in a range of from about 5 Ω to about 30 Ω. 
It should be noted that resistance of the hole auxiliary layer is a result effective variable. 
Tanaka teaches that the optimum value of the thickness of the hole transport layer of a light-emitting diode may be selected so that suitable driving voltage and luminous efficiency are achieved ([240]). Thickness of the hole transport layer is inversely proportional to the resistance of the layer (see page 15-16 of Applicant’s Remarks filed on 12/1/2020). Thus, optimum resistance of the hole transport layer of a light-emitting diode may be selected (by selecting an optimum thickness) so that suitable driving voltage and luminous efficiency are achieved. The hole transport layer is equated with the hole auxiliary layer in the device of Strite as modified by Yao.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a hole auxiliary layer with a thickness such that the resultant film had a resistance of about 5 Ω to about 30 Ω, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the thickness (and hence resistance) of the hole auxiliary layer to have suitable value of driving voltage and a luminous efficiency of the light-emitting diode. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claims 1-2 and 8-11 above, further in view of Nakasu et al. (US 2012/0205639 A1, hereafter Nakasu).
Regarding claim 4, the light-emitting diode of Strite as modified by Yao reads on all the features claimed in claim 1, as outlined above.
The light-emitting diode of Strite as modified by Yao has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO).
The organic material of the hole transfer layer of the light-emitting diode of Strite as modified by Yao does not contain Applicant’s Chemical Formula 1.
Nakasu discloses an organic compound (“Exemplary Compound 2” in [098]) which is used as a hole transfer layer material (“hole transport layer” in [119]) of a light-emitting diode (“organic light emitting device”; Example 2 in [126]).

    PNG
    media_image1.png
    301
    598
    media_image1.png
    Greyscale

The organic compound by Nakasu has identical structure as Applicant’s Chemical Formula 1, wherein R1 and R2 are a substituted or unsubstituted C6-C6o aryl group (phenyl).
Strite, Yao, and Nakasu are analogous in the field of light-emitting diode devices. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting diode of Strite as modified by Yao by substituting the organic material of the hole transfer layer with the Exemplary Compound 2 of Nakasu, based on the teaching of Nakasu.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in Nakasu’s Exemplary Compound 2), and a second electrode (ITO), wherein the organic material of the hole transfer layer includes a compound represented by Applicant’s Chemical Formula 1, meeting all the limitations of claim 4.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claims 1-2 and 8-11 above, further in view of Kim et al. (US 2016/0056403 A1).
Regarding claims 5-6
The diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO).
Applicant claims that alkali halide doped in a lanthanide metal or an alkaline earth metal. Applicant does not disclose the definition of “doped in”. According to a reference (Gorse, Christopher Johnston, David Pritchard, Martin. (2012). Dictionary of Construction, Surveying and Civil Engineering - doping. Oxford University Press.; the copy is attached in this office action), the definition of doping is “the intentional alloying of semiconductor materials with controlled concentrations of different impurities”. Applicant neither discloses nor claims how high concentrations of the alkali halide and the lanthanide metal or the alkaline earth metal are required to be doped in. Thus, the Examiner interprets the claim term of doped in as “mixed with” or “alloyed with”, unless a specific concentration (or content) of a dopant is given. 
The light-emitting diode of Strite as modified by Yao does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer” in [006])) disposed between the first electrode (“second electrode” in [006]) and the light-emitting layer, wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012] and [082]-[086]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012] and [082]-[086]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
Strite, Yao, and Kim are analogous in the field of organic light emitting diode device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer of the light-emitting diode of Strite by having the electron transfer layer material comprising RbI doped in Mg, based on the teaching of Kim. 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO), meeting all the limitations of claims 5-6.
Regarding claim 7, the light-emitting diode of Strite as modified by Yao and Kim reads on all the features of claim 5, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO).
The light-emitting diode by Strite as modified by Yao and Kim does not have an electron injection layer and has a single metal structure of the first electrode.
However, Kim teaches that the first electrode (“second electrode” in [094]) can have a multi-layer structure ([094], [096]) such as LiF/Al, Li2O/Al, LiF/Ca, and BaF2/Ca to help the electron injection easier ([094]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Strite as modified by Kim by having multi-layer structure of the first electrode such as LiF/Al, Li2O/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO). 
The electron transfer layer is equated with an electron transport layer because the layer is capable of transporting electrons coming from the first electrode to the light emitting layer. 
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10 % BeTe doped in NTCDA), and a second electrode (ITO), wherein the electron injection layer and the electron transport layer are an electron transfer layer, meeting all the limitations of claim 7.
Regarding claims 12-13, the light-emitting diode of Strite as taught by Yao and Kim reads on all the features of claim 9, as outlined above.
The light-emitting diode has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % BeTe doped in NTCDA), and a second electrode (ITO).
Applicant claims that alkali halide doped in a lanthanide metal or an alkaline earth metal. Applicant does not disclose the definition of “doped in”. According to a reference (Gorse, Christopher Johnston, David Pritchard, Martin. (2012). Dictionary of Construction, Surveying and Civil Engineering - doping. Oxford University Press.; the copy is attached in this office action), the definition of doping is “the intentional alloying of semiconductor materials with controlled concentrations of different impurities”. Applicant neither discloses nor claims how high concentrations of the alkali halide and the lanthanide metal or the alkaline earth metal are required to be doped in. Thus, the Examiner interprets the claim term of doped in as “mixed with” or “alloyed with”, unless a specific concentration (or content) of a dopant is given. 
The light-emitting diode taught by Strite does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer” in [006])) disposed between the first electrode (“second electrode” in [006]) and the light-emitting layer, wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012] and [082]-[086]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012] and [082]-[086]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
Strite and Kim are analogous in the field of organic light emitting diode device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer of the light-emitting diode of Strite as taught by Yao by having the electron transfer layer material comprising RbI doped in Mg, based on the teaching of Kim. 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin 
Regarding claim 14, the light-emitting diode taught by Strite as modified by Yao and Kim reads on all the features of claims 12, as outlined above. 
The device comprises a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % ZnTe doped in NTCDA), and a second electrode (ITO).
The light-emitting diode by Strite as modified by Yao and Kim does not include an electron injection layer and has a single metal structure of the first electrode.
However, Kim teaches that the first electrode (“second electrode” in [094]) can have a multi-layer structure ([094], [096]) such as LiF/Al, Li2O/Al, LiF/Ca, and BaF2/Ca to help the electron injection easier ([094]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Strite as modified by Yao and Kim by having multi-layer structure of the first electrode such as LiF/Al, Li2O/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % ZnTe doped in NTCDA), and a second electrode (ITO). 
The electron transfer layer is equated with an electron transport layer because the layer is capable of transporting electrons coming from the first electrode to the light emitting layer.
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a hole auxiliary layer (10 % BeTe doped in NTCDA), and a second electrode (ITO), wherein the electron injection layer and the electron transport layer are an electron transfer layer, meeting all the limitations of claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claim 9 above, further in view of Shoda et al. (US 2012/0187389 A1, hereafter Shoda).
Regarding claim 15, the light-emitting diode of Strite as modified by Yao reads on all the features of claim 9, as outlined above.
The diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transport layer (NTCDA), a hole auxiliary layer (10 % BeTe doped in NTCDA), and a second electrode (ITO).
The diode does not have a hole auxiliary layer which does not include an organic material.
Shoda discloses light-emitting diode (“organic electroluminescent device”) comprising a carrier injection layer (104 in Fig. 5 and [030]) which is located between the second electrode and the light-emitting layer (106 in Fig. 5 and [030]) and has a contact to the second electrode (102 in Fig. 5 and [030]).
Shoda teaches the carrier injection layer can be comprise oxide (“first metal compound” in [033]-[034]) and ZnTe (“second metal compound” in [033], [035]).
Shoda further teaches by forming the carrier injection layer, it is possible to significantly suppress damage of the photolithography process ([037]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Strite as modified by Yao by adding a carrier injection layer between the second electrode and the light-emitting layer and contacting to the second electrode, based on the teaching of Shoda.
The motivation for doing so would have been to suppress damage of the photolithography process, as taught by Shoda.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The modification provides a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole 
The device is equated with a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transport layer (10 % BeTe doped in NTCDA), a hole auxiliary layer comprising ZnTe, and a second electrode (ITO), wherein the hole transport layer and the hole auxiliary layer are a hole transfer layer, meeting all the limitations of claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) and Shoda et al. (US 2012/0187389 A1) as applied to claim 15 above, further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claim 16, the light-emitting diode of Strite as modified by Yao and Shoda reads on all the features of claims 9 and 15, as outlined above.
The device comprises a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transport layer (10 % BeTe doped in NTCDA), a hole auxiliary layer comprising ZnTe, and a second electrode (ITO).
The device does not have two hole auxiliary layers comprising tellurium or a telluride compound.
Seo teaches that a mixed layer between two neighboring organic layers of an organic light-emitting device, contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting device of Strite as modified by Yao and Shoda by adding a mixed layer between the buffer layer (NTCDA) and the hole transport layer (10 % BeTe doped in NTCDA), as taught by Seo. 
The motivation of doing so would provide the light-emitting diode with lowered energy barrier and improved carrier injection, as taught by Seo and reduced injection barriers of holes, based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a light-emitting diode.
The modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a mixed layer (<10% BeTe doped in NTCDA), a hole transport layer (10 % BeTe doped in NTCDA), a hole auxiliary layer comprising ZnTe, and a second electrode (ITO).
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a first hole auxiliary layer (<10% BeTe doped in NTCDA), a hole .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786